Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 20, 1975 (the date of sentence reflected on the clerk’s extract of the minutes is July 14, 1975), convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Since the nearly three-year delay in the prosecution of the defendant was, for the most part, attributable to his own conduct&emdash; confusion because of his incarceration for another crime under a false name, *568changes of counsel, etc.—it cannot be said that he was deprived of his constitutional right to a speedy trial, albeit his plea of guilty was not a waiver of that right (see People v Blakley, 34 NY2d 311). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.